Citation Nr: 1241053	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-43 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an earlier effective date prior to April 12, 1996, for the assignment of a permanent and total disability rating based on clear and unmistakable error (CUE) with respect to an October 1997 rating decision for purposes of enhanced dependency and indemnity compensation (DIC) benefits under 38 U.S.C. § 1311(a)(2). 

2.  Entitlement to an earlier effective date prior to April 12, 1996, for the assignment of a permanent and total disability rating based on an October 2011 rating decision granting retroactive service connection for accrued benefits purposes  for cardiovascular disease from July 13, 1989, for purposes of enhanced DIC benefits under 38 U.S.C. § 1311(a)(2).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty in the United States Marine Corps from March 1996 to November 1968.  His military decorations include the Purple Heart Medal with 1st Oak Leaf Cluster for wounds received in combat in the Republic of Vietnam.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim of CUE with respect to a prior final rating decision dated in October 1997, which assigned an effective date of April 12, 1996, for the Veteran's permanent and total rating for his service-connected disabilities.  The appellant seeks an earlier effective date on the basis of CUE for the late Veteran's permanent and total rating for purposes of enhanced DIC under 38 U.S.C. § 1311(a)(2).

The non-intertwined issue of entitlement to effective date prior to April 12, 1996, for the assignment of a permanent and total disability rating based on an October 2011 rating decision granting retroactive service connection for accrued benefits purposes  for cardiovascular disease from July 13, 1989, for purposes of enhanced DIC benefits under 38 U.S.C. § 1311(a)(2), is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and her representative if any action is required on their part.


FINDINGS OF FACT

1.  Prior to April 12, 1996, there was no pending and unadjudicated claim for a rating increase for the Veteran's service-connected disabilities. 

2.  On April 12, 1996, the Veteran reopened his claim for an increased evaluation for his service connected disabilities which, at the time, included residuals of a shell fragment wound of the left lower extremity with neuropathy of the common peroneal nerve (rated 60 percent disabling prior to April 12, 1996); residuals of a gunshot wound of the right lower leg (rated 30 percent disabling); and residuals of a shell fragment wound of the left upper extremity (rated noncompensably disabling).

3.  An October 1997 hearing officer's decision granted the Veteran an increased evaluation to 80 percent for residuals of a shell fragment wound of the left lower extremity with neuropathy of the common peroneal nerve, and a 100 percent combined schedular evaluation for his service-connected disabilities, effective April 12, 1996.  

4.  The Veteran was notified of his appellate rights in connection with the October 1997 hearing officer's decision, but the decision was not appealed and became final.

5.  The October 1997 hearing officer's decision considered the correct evidence and law as it then existed, and it did not involve an error that would undebatably lead to a different result with respect to the April 12, 1996 effective date assigned for a permanent and total rating for the Veteran's service connected disabilities, if such error were corrected. 


CONCLUSION OF LAW

The October 1997 hearing officer's decision, which granted an effective date of April 12, 1996, for a permanent and total rating for the Veteran's service connected disabilities, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first matter to address is whether the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is applicable to the claims of CUE.  In Livesay v. Principi, 15 Vet. App, 165 (2001), the United States Court of Appeals for Veterans Claims (Court) noted that although the VCAA of 2000 was potentially applicable to all pending claims, there were instances where the VCAA of 2000 had no application as a matter of law.  Id. at 178.  The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a 'claimant,' as defined by the new 38 U.S.C. § 5100, included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  Id. at 179.  Thus, the Court held that the VCAA of 2000 did not apply to claims of CUE.  Therefore, no further discussion of the VCAA is warranted in this decision. 

Otherwise, the October 1997 rating decision for which CUE is asserted by the appellant and all evidence that was associated with the late Veteran's claims file at the time of the October 1997 rating decision is available for consideration by the Board.

The appellant - who was the late Veteran's legally married spouse from February 1969 to his death in January 2000 - claims that there was CUE with respect to the October 1997 rating decision's assignment of an April 12, 1996 effective date for the Veteran's permanent and total disability rating.  She raises this CUE claim for purposes of entitlement to enhanced DIC benefits pursuant to 38 U.S.C. § 1311(a)(2), which provides for the award of additional monetary benefits for a surviving spouse in the case of the death of a veteran who at the time of death was in receipt of, or was entitled to receive compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.  (See 38 U.S.C.A. § 1311(a)(2) (West 2002).) 

By history, in an October 1997 rating decision, an RO hearing officer granted the Veteran a rating increase, from 60 percent to 80 percent, for residuals of a shell fragment wound of the left lower extremity with neuropathy of the common peroneal nerve and a 100 percent combined schedular evaluation for his service-connected disabilities, effective April 12, 1996.  In addition to residuals of a shell fragment wound of the left lower extremity with neuropathy of the common peroneal nerve, the Veteran's service-connected disabilities at the time also included residuals of a gunshot wound of the right lower leg (rated 30 percent disabling) and residuals of a shell fragment wound of the left upper extremity (rated noncompensably disabling).  

Notice of the October 1997 hearing officer's decision and the Veteran's appellate rights were furnished to the Veteran in correspondence date in October 1997.  The record indicates that he did not file a timely notice of disagreement to initiate an appeal, and the October 1997 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991).  

The April 12, 1996 effective date of the permanent and total rating award was predicated on the date on which VA received the Veteran's application to reopen his claim for an increased evaluation.  The law governing effective dates for awards of increased ratings of VA compensation that were in effect at the time states, generally, that the effective date of an evaluation and award of pension, compensation or DIC based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 3.400 (1996).  38 C.F.R. § 3.400(o)(2) (1996) further states that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, date of receipt of the claim.  

The appellant calls attention to written statements submitted by the Veteran in March 1990 and May 1994, in which he reported that he stopped working due to health-related problems since August 1989.  The clinical evidence of record at the time of the October 1997 rating decision indicates that in addition to his service-connected disabilities, the Veteran was also significantly disabled by other non-service-connected disabilities and diseases, including severe idiopathic thrombocytopenic purpura (ITP).  The appellant claims, in essence, that the October 1997 rating decision involved CUE for failing to factually conclude that the clinical evidence demonstrated that the Veteran was individually unemployable due to his service-connected disabilities, based on evidence of record at the time indicating that the Veteran was unable to work since August 1989, and that but for this error, the Veteran would have had a permanent and total rating in continuous effect for at least eight years prior to his death in January 2000, such that she would be entitled to receive enhanced DIC benefits pursuant to 38 C.F.R. § 1311(a)(2).    

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be 'undebatable' and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of 'failure to follow the regulations' or 'failure to give due process,' or any other general, non-specific claim of 'error' meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.  The Court has also held that a breach of a duty to assist cannot constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2012). 

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination: 

(1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; 

(2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made'; and - 

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14. 

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid 'as if the corrected decision had been made on the date of the reversed decision.'  38 C.F.R. § 3.105(a). 

Based on the evidence which was of record at the time of the October 1997 RO hearing officer's decision, and the law as it stood at that time, the Board concludes that this rating decision did not contain CUE.  The Board notes that the Veteran was provided with a full VA medical examination in September 1996; the corresponding examination report shows that although the Veteran reported that he no longer worked for the past six years (i.e., since approximately 1990), there was no definitive clinical evidence demonstrating on its face that this period of unemployment represented a state of individual unemployability due solely to his service-connected disabilities in effect at the time.  This examination report was considered by the RO hearing officer in the course of rendering the October 1997 rating decision.  Thus, it appears that the assertions of CUE in this matter are factually incorrect. 

A careful review of the claims file shows that a pending and unadjudicated claim for a rating increase for the Veteran's service-connected disabilities was not filed prior to April 12, 1996.  This includes any records of VA examination or hospitalization of his service-connected disabilities dated prior to April 12, 1996, which could be construed as a claim for a rating increase under 38 C.F.R. § 3.157 (1996).  The evidence of record at the time of the October 1997 rating decision includes medical records dated after April 1996 and the Veteran's oral hearing testimony before the RO hearing officer in May 1997 which, the hearing officer determined, demonstrated that the severity of the Veteran's impairment due to his residuals of a shell fragment wound of the left lower extremity with neuropathy of the common peroneal nerve met the criteria for an 80 percent evaluation for complete paralysis of the sciatic nerve under the applicable rating code contained in  38 C.F.R. § 4.124a, Diagnostic Code 8520 (1996).  (In this regard, the 80 percent rating is the maximum evaluation provided in this Diagnostic Code.)  The hearing officer further determined that this rating increase raised the Veteran's combined disability rating to 100 percent under 38 C.F.R. § 4.25 (1996).  The hearing officer assigned an effective date of April 12, 1996 for these awards of increased VA compensation, based on the date VA received the Veteran's application to reopen his claim for a rating increase.  The Board notes that there are no clinical records of examination or treatment of this service connected left lower extremity disability pertinent to the one-year period prior to April 12, 1996, such that its level of impairment could be factually ascertained for that time period.  The Board has considered the evidence of record and the law as it existed during the time of the October 1997 hearing officer's decision, and finds nothing to indicate that clear and unmistakable error was committed by this adjudicator in his application of the law to the facts of the case as they were known at the time, regarding his determination that the award of a permanent and total disability rating for the Veteran was effective on April 12, 1996.

The October 1997 rating decision by the RO hearing officer which assigned an effective date of April 12, 1996, for an award of a permanent and total disability rating was based on the evidence and law as it then existed.  Since the October 1997 rating decision did not contain CUE, it may not be revised.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Therefore, in view of this determination, as the late Veteran's permanent and total disability rating remained in continuous effect for a period of less than eight years prior to his death in January 2000, the criteria for enhanced DIC under 38 U.S.C. § 1311(a)(2) solely on the basis of CUE with respect to an October 1997 rating decision have not been met.  The appellant's appeal in this regard is thusly denied.    


ORDER

The October 1997 rating decision that assigned an effective date of April 12, 1996, for an award of a permanent and total disability did not involve CUE; the claim in this regard, for purposes of entitlement to enhanced DIC benefits under 38 U.S.C. § 1311(a)(2) on the basis of CUE, is therefore denied. 


REMAND

During the course of the appeal, an October 2011 rating decision awarded the appellant accrued benefits through granting the late Veteran retroactive service connection for coronary artery disease, status post coronary artery bypass grafting (rated 60 percent disabling effective July 13, 1989) and postoperative scarring (rated noncompensably disabling effective July 13, 1989), pursuant to Nehmer v. U.S. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989).  The October 2011 rating decision determined that the retroactive award did not change the previously assigned effective date of April 12, 1996, for the Veteran's award of a permanent and total rating for his service-connected disabilities.  Notice of this determination was dispatched to the appellant via correspondence dated in November 2011.  A timely statement received within the appellate period by the appellant's representative in October 2012 indicates that she is expressing disagreement with this determination for purposes of establishing an effective date earlier than April 12, 1996, for the Veteran's award of a permanent and total disability rating, so as to receive enhanced DIC benefits under 38 U.S.C. § 1311(a)(2).  

The Board notes that the October 2011 determination of the RO in this regard is an entirely separate matter from the CUE claim adjudicated herein and the two matters are not inextricably intertwined with each other.  The CUE claim adjudicated herein pertains to determinations of an RO hearing officer who rendered a final October 1997 rating decision.  The appellant's current disagreement with the non-final October 2011 rating decision pertains to the initial evaluation assigned to the late Veteran's retroactive award of VA compensation for coronary artery disease for accrued benefits purposes, as she contends that this determination may provide a vehicle for a retroactive earlier effective date for the Veteran's permanent and total disability rating and thus entitle her to receive enhanced DIC benefits under 38 U.S.C. § 1311(a)(2).       

To date, however, the RO has not issued a statement of the case (SOC) with respect to the above issue in response to the appellant's timely notice of disagreement.  Accordingly, the Board is required to remand this issue so that the appellant may be provided with a SOC that addresses this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this issue only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2012).

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

The RO should provide an SOC to the appellant addressing the issue of entitlement to an earlier effective date prior to April 12, 1996, for the assignment of a permanent and total disability rating based on an October 2011 rating decision granting retroactive service connection for accrued benefits purposes for cardiovascular disease from July 13, 1989, for purposes of enhanced DIC benefits under 38 U.S.C. § 1311(a)(2).

The appellant must be advised of the time limit in which she may file a substantive appeal with respect to the aforementioned earlier effective date claim.  Then, only if an appeal is timely perfected with respect to this issue, should it be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome in this issue by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).    



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


